UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NIDIA LORA DE ALCANTARA and
 RICARDO ALCANTARA,
                     Plaintiffs,                                 21-CV-1735 (JPO)

                       -v-                                    OPINION AND ORDER

 METHODS MACHINE TOOLS, INC., et
 al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       On November 26, 2021, this case was removed to this Court from New York state court,

invoking federal diversity jurisdiction pursuant to 28 U.S.C. § 1332. (Dkt. No. 1.) By letter

dated June 2, 2021, Defendants concur with Plaintiffs that complete diversity does not exist and

that this case should be remanded back to state court. (Dkt. No. 17.)

       Thus, this case is remanded to New York Supreme Court, New York County, pursuant to

28 U.S.C. § 1447(c).

       SO ORDERED.
Dated: June 2, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
